DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
18. The computer-readable storage medium of claim 16 
Allowable Subject Matter
2.	Claims 1, 4-10, 13-16, 18-20 are allowed.
	The closest prior art of recorded: 
Matsumara et al. (US 20190357204) teaches a user terminal according to one aspect of the present invention has a control section that determines signals to transmit in a frequency resource for transmitting uplink control information, and a transmission section that transmits the signals in the frequency resource, and, when the signals include a signal sequence to use an orthogonal resource that is associated with the uplink control information, the control section assumes that a bandwidth of the frequency resource is equal to or greater than a predetermined bandwidth.
Ponnampalam (GB 2446446 A) teaches a subcarrier in a sub-frame can be shared between two stations that would otherwise compete and interfere for uplink allocation, by reducing the 
None of prior arts of record discloses determining a length of a Zadoff-Chu sequence based on a resource block quantity corresponding to a system bandwidth and a comb value, wherein the length of the Zadoff-Chu sequence is a function of the resource block quantity, and when the resource block quantity corresponding to the system bandwidth is greater than a resource block threshold, and the comb value is a first value, the length of the Zadoff-Chu sequence is a first length; determining a reference signal sequence based on the length of the Zadoff-Chu sequence and a resource block quantity corresponding to an allocated user bandwidth, wherein the reference signal sequence is a function of the Zadoff-Chu sequence and the resource block quantity; and the reference signal sequence is comprised in an uplink reference signal, and the allocated user bandwidth is a part of the system bandwidth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641